DETAILED ACTION
This Office Action is in response to the communication(s) filed on 4/07/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record does not teach or render obvious the combination set forth in independent claims 1 and 13, and specifically does not teach:
Claim 1: “controlling the gas feeding arrangement to direct a flow of intake air through the exhaust gas recirculation conduit from the intake system to the exhaust system, the flow of intake air being directed through the gas heating device before the intake air enters the exhaust gas aftertreatment system.”
Claim 13: “transmit a control signal to the gas feeding arrangement to direct a flow of intake air through the exhaust gas recirculation conduit from the intake system to the exhaust system, the flow of intake air being directed through the gas heating device before the intake air enters the exhaust gas aftertreatment system.”
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAO EN MO/Primary Examiner, Art Unit 3747